 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7    BLAKE WARNER,

 8                                   Plaintiff,             CASE NO. C19-1884-RSL

 9           v.
                                                            ORDER GRANTING APPLICATION
10    ALCOA ELECTRICAL AGENCY, et al.,                      TO PROCEED IN FORMA PAUPERIS

11                                   Defendants.

12

13          Plaintiff, proceeding pro se in this civil matter, filed a motion to proceed in forma pauperis

14   (IFP). (Dkt. 1.) Because it appeared plaintiff had financial resources allowing for payment of the

15   Court’s filing fee, the undersigned recommended the motion be denied. (Dkt. 4.) Plaintiff objected

16   to that recommendation and the IFP application and objections were referred back to the

17   undersigned. (Dkts. 5-6.) Now, considering both the original application and the additional

18   information provided, plaintiff’s application to proceed IFP (Dkt. 1) is GRANTED. The Clerk of

19   the Court is directed to send a copy of this Order to the parties and to the assigned District Judge.

20          DATED this 31st day of January, 2020.

21

22
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
23


     ORDER GRANTING IFP
     PAGE - 1
